CONCURRING OPINION
By NICHOLS, J.
In these two cases, which were tried together in the Municipal Court of the City of Youngstown, growing out of a collision of two automobiles on Wick Avenue in that city, the trial judge found the drivers of each automobile to have been negligent, but further found that the negligence of one was the proximate cause of the collision and resulting damages.
In the absence of a bill of exceptions in the trial court we must conclude that the trial court correctly found that the negligence of one such driver was the proximate cause of the collision, and it being the province of the trial court, as the trier of the facts, to so find proximate cause this court can not reverse such judgments but must affirm the same upon authority of Smith v. Zone Cabs, 135 Oh St 415.